The defendants were charged with breaking and entering a store building and with the larceny of a quantity of sugar therefrom. There was verdict of guilty, and from judgment imposing sentence defendants appealed.
This case was here at Spring Term, 1943, and is reported in 223 N.C. 258. On that appeal a new trial was awarded for errors pointed out in the opinion written for the Court by Justice Barnhill. It was held that defendants' testimony raised certain questions as to felonious intent which were not properly submitted to the jury.
On the second trial below the defendants did not testify, or offer evidence. There was no evidence on this record, such as appeared in defendants' testimony on the former trial, that an employee of the prosecuting witness had authorized the removal of the sugar. It would seem therefore that the exceptions to the charge debated in defendants' brief on this point are without support in the record. In his charge the trial judge correctly instructed the jury that before they could convict the defendants they were required to find beyond a reasonable doubt not only the breaking and entry and asportation of the sugar, but also by the same degree of proof that this was done with intent to steal.
Exceptions noted by defendants to the ruling of the court on matters of evidence have been abandoned. Rule 28. They were admittedly inconsequential.
In the trial we find
No error.